Citation Nr: 0914172	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to 
October 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the Denver, 
Colorado Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for hypertension.

The Board notes that in September 2007 the Veteran filed a 
notice of disagreement with an August 2007 rating decision 
denying service connection for post-traumatic stress 
disorder.  In July 2008, the RO issued a statement of the 
case with respect to that issue.  The Veteran's claims file 
does not contain any indication that he submitted a 
substantive appeal to perfect an appeal on that issue.  
Therefore, that issue is not presently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for hypertension.  
He has reported that he was prescribed medication for 
hypertension for about six months during his active service.  
He states that in the 1990s, after service, he was found to 
have hypertension.  He notes that he has service-connected 
diabetes mellitus that also was diagnosed in the 1990s.  He 
essentially contends that his current hypertension began 
during service, was caused by his diabetes, or has been 
aggravated by his diabetes.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Service connection can also be granted for an increase in 
severity of a non-service-connected disease, when the 
increase is proximately due to or the result of a service-
connected disease.  38 C.F.R. § 3.310(b).

The service treatment records in the Veteran's claims file 
are not complete; records from treatment in the 1950s and 
1960s are not present.  The claims file does contain a 
significant number of service treatment records from the 
1970s, the later years of the Veteran's service.  In October 
2008, the RO made a formal finding that no further service 
records could be obtained.  The Board will not request 
further attempts to obtain additional service treatment 
records.

In a November 2004 VA medical examination, the Veteran 
reported that in 1996 he was diagnosed with diabetes mellitus 
and with hypertension.  The examining physician noted that 
the Veteran's hypertension and diabetes mellitus had their 
onset at approximately the same time and it was the 
examiner's opinion that it is more likely than not that the 
hypertension is not causally related to the diabetes 
mellitus.  The examiner did not address whether the Veteran's 
service-connected diabetes contributed to or otherwise 
aggravated the Veteran's hypertension.  The Board will remand 
the case for a new VA examination, with review of the claims 
file, for a more definitive medical opinion on the question 
of whether there has been a measurable permanent increase of 
a non-service-connected disability (hypertension) caused by a 
service-connected disability (diabetes mellitus).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA  examination to address the 
likely relationship, if any, between the 
Veteran's hypertension and his service-
connected diabetes mellitus.  The examiner 
must be provided with the Veteran's claims 
file for review.  After examining the 
Veteran and reviewing the claims file, the 
examiner should express opinions as to the 
following:  

(a)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that theVeteran's 
hypertension is proximately due to or the 
result of the Veteran's service-connected 
diabetes; and, if not, 

(b)  whether it is at least as likely as 
not that any current hypertension has been 
worsened by the Veteran's diabetes.  If 
the Veteran's hypertension was aggravated 
by his diabetes, to the extent possible, 
the examiner is requested to provide an 
opinion as to the approximate baseline 
level of severity of the hypertension 
before the onset of aggravation.

Complete rationale for any opinion 
expressed must be provided.  

2.  After completion of the above, the 
AMC/RO should review the expanded record 
and determine if the Veteran's claim can 
be granted.  If the claim remains denied, 
the AMC/RO should issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




